                 Case 20-11570-LSS        Doc 103      Filed 06/25/20     Page 1 of 1


                        UNITED STATES DEPARTMENT OF JUSTICE
                        OFFICE OF THE UNITED STATES TRUSTEE
                               DISTRICT OF DELAWARE

IN THE MATTER OF:                                              Chapter 11

Pyxus International, Inc.

        Debtor-in-Possession                           Case No. 20-11570-LSS


                       STATEMENT THAT UNSECURED CREDITORS’
                         COMMITTEE HAS NOT BEEN APPOINTED


TO: THE CLERK OF THE BANKRUPTCY COURT

        As of the date of this statement, a committee of unsecured creditors has not been appointed
by the UNITED STATES TRUSTEE.

(   )   Debtors petition/schedules reflect less than three unsecured creditors, (excluding insiders and
        governmental agencies).

(X)     No unsecured creditor response to the United States Trustee communication/contact for
        service on the committee.

( ) Insufficient response to the United States Trustee communication/contact for service on the
        committee.

( ) No unsecured creditor interest

(   )   Non-operating debtor-in-possession - - No creditor interest.

(   )   Application to convert to Chapter 7 or to dismiss pending.

(   )   Converted or dismissed.

(   )   Other:

                                               ANDREW R. VARA,
                                               UNITED STATES TRUSTEE REGION THREE

                                               /s/ David L. Buchbinder
                                               Thomas Patrick Tinker
                                               Assistant United States Trustee
DATED: June 25, 2020

Trial Attorney Assigned to Case: David L. Buchbinder
Attorney for Debtor: Kara Hammond Coyle, Young Conaway Stargatt & Taylor, LLP
